Pee Curiam. In this case the clerk of the circuit court in making up the transcript of the record has copied into the same that which purports to be a bill of exceptions, but upon inspection of the same we find it so entirely defective in its material parts that we can not regard it as part of the record. It purports to contain all of the evidence introduced upon the trial, the instructions given on the part of both parties, and those asked by appellant but refused by the court. At this point it abruptly terminates without giving any history of the proceedings upon motion for a new trial or any exceptions to the ruling of the court in overruling the same or in rendering judgment. Neither is it signed nor sealed by the judge who tried the cause. The latter are fatal objections. James v. Sprague, 2 Scam. 55; Miller v. Jenkins, 44 Ill. 443; Hill v. Johnson, 12 Bradwell, 255; Ill. Cent. R. R. Co. v. Gilchrist, 9 Bradwell, 135; Gale v. Rector, 10 Bradwell, 262. There being no bill of exceptions in the record we are precluded from examining the errors assigned by appellant. The judgment of the circuit court will therefore be affirmed. Affirmed.